                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 3, 2021

VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
                                                       MEMO ENDORSED
New York, New York 10007
Email: failla_nysdchambers@nysd.uscourts.gov

       Re: United States v. Whitmore et al., 19 Cr. 846 (KPF)

Dear Judge Failla,

        The Government respectfully submits this letter on behalf of all parties to jointly request
that the Court adjourn the pretrial conference presently scheduled for May 13, 2021 at 9:00 a.m
for approximately 45 days.

       The Government also respectfully requests that time between May 13, 2021 and the
rescheduled pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act,
18 U.S.C. § 3161(h)(7)(A), to allow defense counsel to continue to meet with their clients to
discuss a potential resolution of this matter. The Government respectfully submits that the
proposed exclusion would be in the interest of justice. The Government has conferred with
counsel for all defendants, and they consent to the exclusion of time through the above-
referenced date.

       Thank you for your consideration of these requests.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York

                                               By:    ________________________________
                                                      Juliana N. Murray / Louis A. Pellegrino
                                                      Assistant United States Attorneys
                                                      (212) 637-2314 / -2617

cc:    All Counsel of Record (via ECF)
Application GRANTED. The conference scheduled for May 13, 2021,
is hereby ADJOURNED to July 1, 2021, at 9:00 a.m. The
conference will take place by telephone, and the dial-in
information is as follows: At 9:00 a.m. the parties shall call
(888) 363-4749 and enter access code 5123533. Please note, the
conference will not be available prior to 9:00 a.m.

The Court finds that the ends of justice served by excluding
such time outweigh the interests of the public and the defendant
in a speedy trial because it will permit defense counsel to meet
with their clients to discuss a potential pre-trial disposition.


                                   SO ORDERED.
Dated:   May 4, 2021
         New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
